Citation Nr: 0121161	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  96-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dermatitis of the left leg.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1964, and a period of active duty for training from June 12 
to June 24, 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO), located in Sioux Falls, South Dakota.

By way of history, in a decision dated in October 1999, the 
Board denied an increased rating for left leg dermatitis, and 
also denied entitlement to an effective date prior to 
April 18, 1996, for the grant of service connection for 
venous insufficiency of the left leg.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court, by Order dated in December 2000, 
dismissed the effective date matter, vacated the Board's 
decision with respect to the rating issue and remanded the 
rating issue for action consistent with the joint motion of 
the parties.


FINDING OF FACT

Left leg dermatitis is manifested by no more than 
intermittent exfoliation and itching, without evidence of 
extensive lesions or ulceration; any disfigurement is 
insignificant since the dermatitis is in a nonexposed area.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left leg dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

38 C.F.R. § 4.118, Diagnostic Code 7806 pertains to eczema.  
With slight, if any, exfoliation, exudation or itching, and 
if on a nonexposed surface or small area, a zero percent 
evaluation is warranted.  With exfoliation, exudation or 
itching and if involving an exposed surface or extensive 
area, a 10 percent evaluation is assigned.  A 30 percent 
evaluation is assigned where there is exudation or constant 
itching, extensive lesions, or marked disfigurement, and a 50 
percent evaluation is assigned where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  A Note to 38 C.F.R. § 4.118 provides that the 
most repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, to include the degree of disability, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The veteran has been in receipt of a 10 percent evaluation 
for dermatitis of the left leg since July 18, 1972. 

His current claim for an increased evaluation was received in 
1995.  It was accompanied by an undated private record 
showing that he received medication refills and that he had a 
rash of the left leg that was worsening.  The diagnosis was 
atopic dermatitis of the thigh.  

VA outpatient records dated from February 1995 to March 1997 
are of record and include general note of atopic dermatitis 
of the left leg, with requests for medication refills in 
conjunction with treatment for other problems.  A record 
dated in July 1995 includes note of chronic lichenified dark 
brown lesions, maculopapular in appearance, on the left lower 
extremity.  On the thigh such measured eight by five inches; 
on the calf such measured 11 by three inches.  There was no 
excoriation, crusting, exudate, infection, ulceration or 
scaling at that time.  The veteran was advised to be re-
evaluated during a flare-up to maximize his chances for 
increased disability determination.

The veteran submitted a private record dated in April 1996, 
which includes note of his history of a rash on his left leg.  
Examination revealed no swelling.  The veteran's skin was 
dry, without exudate.  There was evidence of thickening and 
darkening of the skin.  The veteran complained of itching.  
The impression was chronic nonspecific dermatitis.  The 
veteran also submitted a color photograph of his left leg at 
that time, which shows three large darkened areas of skin 
situated on the left thigh, left knee area and the left 
calf/ankle area.  

A private record dated in September 1996 reflects the veteran 
presented with a hyperpigmented lichenified plaque on the 
left calf; he was provided with medication.

In March 1997, the veteran appeared for a VA examination.  
The history portion of the examination report notes a 
migratory eruption, pruritic in nature, and recurrent.  
Physical examination revealed a purple, lichenoid plaque on 
the left calf, hyperpigmentation of the left posterior thigh, 
slight scale and hyperpigmentation on the left outer ankle 
and xerosis of the legs.  The impression was lichen simplex 
chronicus of the left leg, without nervous manifestations.  
The examiner opined that disability greater than 10 percent 
was not warranted and that the veteran had a vicious 
scratch/itch cycle that needed to be broken.  He advised the 
veteran that such was a chronic, intermittent problem.

At a hearing in November 1997, the veteran reported that his 
dermatitis was recurrent and that when it healed it left skin 
discoloration on his leg.  He complained of crusting and 
itching and reported some bleeding occurred when he scratched 
it.  He also complained of swelling with excessive 
activities.  He indicated his rash was not really seasonal, 
but that it would just come and go.  

In January 1998, the veteran presented for a VA examination.  
Color photographs were taken, which show darkened areas of 
skin on the left calf and thigh.  The examiner noted review 
of past records, to include service medical records and 
opined that the veteran had residual hyperpigmentation that 
was likely related to cellulitis of the left leg experienced 
during service.  The examiner found no evidence of active 
dermatitis on the day of examination.  The examiner also 
noted that venous insufficiency could occur after a severe 
episode of leg swelling and that such was consistent with the 
veteran's history.  The veteran also complained of problems 
with itching, and times where he would scratch and the leg 
would bleed.  

Examination in January 1998 revealed two areas of brown 
hyperpigmentation.  One, eight by eight centimeters on the 
thigh, and a second, 25 centimeters long and seven 
centimeters at its widest point on the left calf.  There was 
no acute inflammation, edema, erythema, ulceration, crusting, 
or exfoliation.  The skin on the veteran's leg was described 
as dry, but not excessively so, and the examiner was unable 
to appreciate any edema.  The examiner also noted some very 
minimal hyperpigmentation on the left ankle; such was stated 
to be indistinct.  There was no evidence of venous 
incompetence at that time. 

The January 1998 diagnosis was hyperpigmented areas of the 
left thigh and calf, without evidence of active dermatitis.  
The examiner opined that the hyperpigmented areas were most 
likely residuals of a prior dermatitis or infectious process.  
The examiner also opined that the veteran's history of leg 
swelling was consistent with a venous insufficiency.

The RO thereafter established service connection for venous 
insufficiency of the left leg, evaluated as 10 percent 
disabling.  

VA outpatient records dated from April 1997 to October 1998 
are associated with the claims file and include general note 
of atopic dermatitis of the left leg, with requests for 
medication refills in conjunction with treatment for other 
problems.  

In November 1998, the Board remanded the veteran's claim for 
development, to include an examination.

In a VA Form 9 received in March 1999, the veteran stated 
that he had no control over when his dermatitis flares up.  
He also stated that swelling is not shown on examinations 
because he follows physicians' orders and stays off of his 
leg.  He reported dark discoloration on his leg that was 
"especially repugnant."  The veteran also discussed medical 
records dated from the 1960s and 1970s, stating that such 
showed his flare-ups and his periods of swelling.  Such 
records, as well as records dated in the 1980s, are 
associated with the claims file.

In April 1999, the veteran presented for evaluation of his 
left leg dermatitis.  He reported that previously prescribed 
medications had helped clear up eruptions.  Examination 
revealed erythema, hyperpigmentation and minimal 
lichenification in the left calf.  There was an excoriation 
over the left Achilles area and a post-inflammatory patch on 
the thigh.  The examiner identified lichen simplex chronicus 
under much better control but noted that the veteran was 
xerotic and that such was contributing to his eruption.  

In a statement dated in May 1999, a physician indicated that 
the veteran warranted a 10 percent rating for his disability.

In July 1999, the veteran presented for a VA examination.  
The examiner reviewed the claims file.  She noted no 
excoriation of the left foot area and no erythema or 
lichenification.  The veteran noted he was careful to apply 
prescribed medications and denied current symptoms.  He 
denied current itching or pain and stated he had not had any 
crusting, exfoliation or exudation.  He stated that during 
flare-ups the rash would get pruritic and would crust and 
crack.  He denied exudation at the time of flare-ups, 
reporting only that it would bleed when he scratched.  He 
denied spontaneous skin desquamation or exfoliation.  He 
reported flare-ups occurring three or four times per year, 
lasting about one month.  He stated that the last flare-up he 
could recall was in the fall of 1998.  He said there was no 
particular time of year, exposure to agents or anything he 
could thing of that brought on a flare-up.  He also reported 
swelling with a lot of activity and reported that the 
swelling and rash did not seem to flare-up at the same time.  

Examination in July 1999 revealed no obvious evidence of 
swelling.  There was no edema or active rash.  The examiner 
noted areas of hyperpigmentation, the most pronounced on the 
calf, stated to be moderate hyperpigmentation with mild areas 
of hypopigmentation.  Also noted was an area of mild 
hyperpigmentation of the thigh, with speckles of 
hypopigmentation, and, a very faint hyperpigmentation on the 
left foot, stated to be indistinct.  These areas were 
pictorially charted.  The examiner noted no active signs of 
dermatitis, no exfoliation, no cracking or bleeding, no 
exudation and no itching or desquamation.  The diagnosis was 
currently inactive dermatitis, with skin hyperpigmentation 
and some speckled hypopigmentation.  The examiner reviewed 
photographs taken in 1998 and stated that the current 
manifestations were unchanged.

VCAA

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
VCAA was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to an increased 
evaluation for his left leg dermatitis.  The RO has informed 
the veteran by its letters, the statement of the case, and 
supplemental statements of the case of the evidence needed to 
substantiate his claims and has advised him of the evidence 
it has obtained.  

The RO found the veteran's claim to be well grounded, 
obtained records of treatment reported by the veteran, and 
obtained VA medical examinations that contain opinions 
addressing the nature and severity of manifestations of the 
veteran's left leg dermatitis.  Although the July 1999 VA 
examination, conducted pursuant to Board remand, did not 
include contemporary photographs of the veteran's left leg, 
the VA examiner specifically reviewed photographs of the 
veteran's left leg taken in conjunction with examination in 
1998 and opined there was no change demonstrated since that 
time.  Also, the examiner identified the nature of left leg 
manifestations related to dermatitis; to include the 
location, size and appearance of skin discoloration; and 
addressed the criteria relevant to skin evaluations found in 
VA's Schedule.  Although the veteran's dermatitis was 
inactive at that time, he has reported no pattern to his 
flare-ups and has, in fact, indicated he has had no flare-ups 
since the fall of 1998.  See Voerth v. West, 13 Vet. App. 117 
(1999); cf. Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  
Based on the above, the Board finds the July 1999 VA 
examination sufficient for rating purposes.  

Finally, subsequent to the Court's Order, VA advised the 
veteran and his attorney of his right to present additional 
evidence and argument in support of his claim.  Neither the 
veteran nor his attorney has indicated the existence of 
additional evidence pertinent to the instant claim or 
requested that the veteran be afforded another VA 
examination.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  A 
remand for the RO's consideration of the claim in light of 
the VCAA would thus serve only to further delay resolution of 
the veteran's claim.  

Analysis

The veteran specifically claims that his left leg dermatitis 
is rapidly spreading, covering more and more of his left leg.  
He argues that there are periods of active dermatitis.  He 
states that his dermatitis persistently itches and that when 
he scratches his skin flakes off and his leg swells.  He also 
indicates that sometimes his leg bleeds or oozes.  Also, in 
connection with his appeal the veteran argues his left leg 
dermatitis is disfiguring.

The Board first notes that the veteran's left leg dermatitis 
affects a nonexposed surface, the calf, thigh and sometimes 
ankle area of the left leg.  The veteran is currently in 
receipt of a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 provides for such where there is 
evidence of exfoliation, exudation or itching and where an 
exposed surface or extensive area is involved.  

To warrant assignment of the next higher rating, the 
disability must more nearly approximate the criteria for a 30 
percent evaluation, i.e. exudation or constant itching; 
extensive lesions; or marked disfigurement.  Here the Board 
first notes that the veteran himself reports only 
intermittent flare-up periods when his dermatitis results in 
itching.  In connection with recent medical examination he 
has denied exudation and the contemporary medical evidence is 
consistently negative for notation of active exudate, or for 
evidence of any active lesions.  At the time of his most 
recent examination the veteran himself reported no itching 
and stated that his last flare-up occurred in the fall of 
1998.  The Board also notes that VA personnel, in connection 
with treatment, have specifically advised the veteran to seek 
treatment during a flare-up.  A review of outpatient records 
fails to show any active dermatitis.  Thus, the evidence does 
not show exudation, extensive lesions or constant itching.

The veteran has argued as to the relevance of evidence of 
left leg manifestations dated in the 1960s and 1970s.  In 
that regard the Board emphasizes that the present level of 
disability is of primary concern in determining entitlement 
to an increased rating.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Thus, the evidence dated decades earlier is not 
probative of whether the veteran's left leg dermatitis 
currently warrants assignment of an evaluation in excess of 
10 percent.  

In the joint motion the parties cited the lack of discussion 
relevant to whether the veteran's left leg dermatitis is 
productive of "marked disfigurement," to include the lack 
of discussion of relevant photographs and the presence of 
hyperpigmented areas.  The veteran has argued that his 
dermatitis causes marked disfigurement.  The Board has 
reviewed available photographs, and notes that the most 
recent VA examiner noted no change in the appearance of the 
veteran's skin problem since the last photographs in 1998.  
The photographs show only areas of some discoloration on the 
left leg.

The Court, in Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) held that it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed, in terms of whether there 
is "marked disfigurement."  In this case, the veteran 
himself has described flare-ups occurring three-to-four times 
per year and lasting one month, but, as discussed above, he 
has indicated that he last had a flare-up in the fall of 
1998.  A review of the available medical evidence from in or 
around 1994 to present fails to document any active 
dermatitis resulting in lesions, exudate, etc.  Instead, at 
each evaluation the veteran provides a history of 
intermittent flare-ups for which he uses topical medication.  
He has also indicated that the medication assists in 
controlling his dermatitis.  The conclusion that his 
dermatitis is controlled by such medication is supported by 
the multiple examination reports negative for active process 
and for the absence of documented treatment for flare-ups.  
Subsequent to the July 1999 examination he has not identified 
medical evidence documenting a more recent flare-up.

The evidence shows, at most, several areas of 
hyperpigmented/hypopigmented skin on the veteran's left calf, 
thigh and ankle area that are fairly constant in appearance.  
The July 1999 examiner characterized such as mild and 
moderate in nature and indicated that the veteran's condition 
had not changed as compared to photographs taken in 1998.  
The veteran has not argued interference with his employment 
due to the hyperpigmented/hypopigmented areas, instead 
presenting a subjective argument that such residual is 
repugnant and disfiguring.  38 C.F.R. § 4.1 provides that the 
percentage ratings under the Schedule are representative of 
average impairment in earning capacity in civil occupations.  
Since the affected areas are on the left leg, they would 
remain hidden under clothes.  Therefore, any disfigurement 
would be insignificant, rather than marked, in terms of the 
resulting average impairment in earning capacity in civil 
occupations.

Lastly, the Board notes the veteran's persistent complaints 
relevant to swelling.  Such has been attributed not to his 
dermatitis but rather to his venous insufficiency, a service-
connected disability, which has been separately evaluated and 
is not at issue in this appeal.  Therefore, even if 
demonstrated, the swelling is not for consideration in the 
evaluation of the disability at issue in this appeal. 

In sum, the veteran's left leg skin dermatitis is 
intermittently active by history, resulting in itching and 
requiring medication for control during flare-ups, but it is 
not manifested by exudation, extensive lesions, significant 
disfigurement or more than intermittent itching.  As such, it 
does not warrant an evaluation in excess of 10 percent.  



ORDER

An evaluation in excess of 10 percent for dermatitis of the 
left leg is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

